Citation Nr: 0514243	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis, L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by the Boston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran's 
claims file is now in the jurisdiction of the Waco RO.


FINDING OF FACT

The veteran's spondylolisthesis of L5-S1 is manifested severe 
limitation of motion; anklyosis or pronounced disc disease 
(or from September 23, 2002, intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks in the past 12 months) is not shown.    


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's 
spondylolisthesis, L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5289, 
5292, 5293 (2002, and as revised effective September 23, 
2002); Codes 5239, 5243 (from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the November 2001 decision 
denying his claim.  In that decision, the June 2002 statement 
of the case (SOC), and the supplemental SOC (SSOC) in August 
2004, he was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  The 
veteran was notified by correspondence dated in January 2005 
of VCAA and how it applied to his claim.  While VCAA notice 
was not furnished prior to the rating decision on appeal, the 
veteran was advised of all essential provisions in a SSOC 
mailed in September 2004.  He responded that he desired 
expedited handling, and did not have anything more to submit.  
He is not prejudiced by any notice timing defect.

The September 2004 SSOC advised the veteran of the criteria 
for rating the disability at issue, and of what the evidence 
showed.  Although he was not specifically advised to submit 
everything he had pertinent to the claim, he was advised that 
VA would obtain any Federal government records, including any 
VA treatment records, and that if he completed the releases, 
VA would assist him in obtaining any private records he 
identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  In one form or another he has received all mandated 
notice.  As indicated, he has requested expedited review, is 
not prejudiced by any technical notice deficiency along the 
way, and obviously does not want any further delay to correct 
due process deficiency.  

With respect to the VA's duty to assist, the record includes 
VA treatment records, and VA examination reports.  VA 
arranged for examinations in July 2001 and August 2004.  
There is no indication that any pertinent evidence is 
outstanding.  VA's duty to assist is met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits.  
See Conway v. Principi,  6 Vet. App. 226 (1994).  





II.	Factual Background

May 2001 VA X-rays revealed second degree spondylolisthesis 
of L5-S1, with bilateral spondylolysis of L5, moderate 
narrowing of lumbosacral junction disc space, and slight 
osteoarthritic change.  

June 2001 MRI at the Boston VA Medical Center (VAMC) 
confirmed Grade I sponylolythesis of L5-S1 with lumbar 
stenosis and disc disease.  

July 2000 to June 2001 records from Boston VAMC show 
treatment the veteran received for low back disability, 
including prescriptions of percocet.

On July 2001 VA examination the veteran complained of pain, 
fatigability, lack of endurance, and stiffness.  There was no 
weakness.  He was being treated with pain pills and muscle 
relaxants.  He did not use crutches, braces, or canes.  He 
had never had surgery on his back.  Physical examination 
revealed paraspinal muscle spasms bilaterally and tenderness 
on palpation.  Straight leg raising was positive at 80 
degrees on the right and at 25 degrees on the left.  There 
was no sciatic notch tenderness.  Forward flexion was only to 
20 degrees.  The diagnoses included disc disease and 
spondylolisthesis.  

April 2004 to May 2004 treatment records from VA North Texas 
Healthcare System show that the veteran had full active range 
of motion in his back with normal strength.  There was no 
deformity, discoloration, muscle spasms or tenderness in the 
lumbar area, bilaterally.    

On August 2004 VA examination, the veteran reported that on 
five occasions over the last year he has been incapacitated 
because of his back for a period of two days.  He has been 
treated with muscle relaxants and Naproxen.  Physical 
examination showed flexion of 80 degrees, extension of 15 
degrees, lateral movement to the left and right are to 20 
degrees, and rotary movement to the left and right are to 60 
degrees.  There is some loss of lumbar curve.  There is 
slight scoliosis with convexity to the left at the lumbar 
level.  The veteran had a slight limp in the left leg, and 
was unable to walk on his heels or toes.  The impression is 
degenerative disc disease of the lumbar spine with disc bulge 
at L1 and L2, and at L2-3, with stenosis at the right exit 
nerve root; and spondylolisthesis of L5 on S1.  He 
intermittently gets numbness of the left leg.  The veteran 
described functional limitations.  There is no additional 
limitation with repetitive use.  During flare-up, the veteran 
estimated that the additional limitation is at 30 to 40 
percent.  There is evidence of muscle spasm in the lumbar 
spine, but no weakness.  There is tenderness to both 
sacroiliac joints.  

III. Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The regulations for evaluation of certain disabilities of the 
spine were revised, first effective on September 23, 2002, 
then again effective on September 26, 2003.  From their 
effective dates the veteran is entitled to a rating under the 
revised criteria.   

The veteran has been found to have disc disease associated 
with the spondylolisthesis of L5-S1.  Consequently, both the 
criteria for rating spondylolisthesis and those for rating 
disc disease will be considered.

The current 20 percent rating was assigned under Code 5292 of 
the rating criteria in effect when the veteran filed his 
claim.  A 20 percent rating required moderate limitation of 
motion; and the next higher rating (40 percent) was warranted 
for severe motion limitation.  VA examination in July 2001 
revealed forward flexion was to 20 degrees only (normal is 90 
degrees; see 38 C.F.R. § 4.71a, Note 2 in the General Rating 
Formula for Diseases and Injuries of the Spine; effective 
September 26, 2003).  This reflects a more than 75 percent 
loss of forward flexion motion, which by any measure is a 
severe limitation.  Consequently, the criteria for a 40 
percent rating under the pre September 26, 2003 Code 5292 are 
met.  A still higher rating would require ankylosis of the 
lumbar spine (Code 5289), here not shown, or pronounced disc 
disease (with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  Here, while the July 2001 examination revealed 
muscle spasms, the other findings required for a 60 percent 
rating for disc disease under the prior criteria were not 
shown.  

Effective September 23, 2002, disc disease is rated based on 
incapacitating episodes.  To warrant the next higher (60 
percent) rating under these (first Code 5293, then - from 
September 26, 2003 - Code 5243) criteria, there would have to 
be incapacitating episodes totally 6 weeks in the last 12 
months.  On August 2004 examination the veteran self-reported 
incapacitating episodes of 2 days/5 times a year.  The total 
of 10 days is far short of the 6 weeks incapacitation 
required for a 60 percent rating.  

Under the revised criteria effective from September 26, 2003, 
spondylolisthesis is rated under Code 5239, and the General 
Formula for Rating Diseases/Injuries of the spine.  The next 
higher (50 percent) rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  As noted above, ankylosis 
has not been reported.  Consequently, the veteran's service 
connected low back disability does not warrant a rating in 
excess of 40 percent under any applicable criteria.


ORDER

A 40 percent rating is granted for spondylolisthesis L5-S1, 
subject to the regulations governing payment of monetary 
awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


